Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant argues that the restriction requirement previously set forth is improper (see Response at Pgs. 7-8).  This argument is not found persuasive.  The technical feature indicated as shared among the identified groups of inventions does not constitute a special technical feature as said feature is disclosed by Rupprecht and thus does not make a contribution over the prior art as is required by PCT Rule 13.2.  Of note, Applicant has not refuted the assertions set forth re: Rupprecht in the previously mailed Office Action.  Accordingly, the restriction requirement is maintained and made final.  Claims 23-24 stand withdrawn as directed to an invention non-elected with traverse.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1..	Claims 1-18 and 21 are rejected under 35 U.S.C. 103 as unpatentable over US 2017/0232733 to Rupprecht et al., effectively filed 17 December 2016, (“Rupprecht”).
With regard to Claims 1-4, 7, 10-12, and 16-17, Rupprecht teaches a method of applying a coating to flat or curved surfaces via a print head comprising at least one row of nozzles wherein coating agent is ejected therefrom (see Abstract; FIG. 1).  According to Rupprecht, the print head is obliquely moved over the surface in coating paths comprised of coating point tracks corresponding to the print head nozzles (see FIGs. 1-3; ¶¶ [0008], [0027]).  Print head movement is conducted accounting for the shape and curvature of the surface, including the designation and treatment of “tile” sections of the entire surface (see FIGs. 4-5; ¶¶ [0008], [0016], [0027]-[0044]).  Nozzles of the print head are individually controlled resulting in variable dot patterns attributable to individual nozzles (see FIGs. 2-3; ¶ [0026]), and tracks are deposited in accordance with a target coating pattern, including overlapping, and both constant and variable distancing therebetween, and sizing thereof (see FIGs. 2-3; ¶ [0042]).  The control system of Rupprecht executes coating paths featuring predominantly parallel, straight, and/or curved sections (see FIGs. 1-4).
The method of Rupprecht is not particularly limited or otherwise prohibited against application to initial and final contours constituting coating region edges and is reasonably understood to be applicable to any curved region of an object (see e.g. Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted the method of Rupprecht as claimed wherein starting and ending contour areas of application constitute coating region edges in the course of applying the method to the variety of substrates amenable to the teachings of Rupprecht.
	With regard to Claim 5, Rupprecht teaches compensation for interactions among the target pattern and surface curvature when depositing coating material (see ¶ [0039]).  The reference does not expressly describe such compensation in terms of a stochastic offset.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented random offsets as claimed as a measure of such compensation, or to otherwise produce a pattern with deliberate imperfections as an aesthetic feature.
	With regard to Claims 9, 13-15, and 18, the types of movements recited by said claims are not expressly disclosed by Rupprecht.  Rupprecht does not particularly limit the size and shape of the coated substrates and controlled print head movements such as those claimed are deemed to have been obvious to those of ordinary skill in the art at the time the invention was filed in view of the broad control schemes disclosed by Rupprecht (see, e.g., FIG. 5; ¶¶ [0008], [0031]-[0032], [0034]-[0042]).  i.e. – the claimed features would have been obvious to one of ordinary skill in the art at the time the invention was filed throughout the course of routine experimentation and optimization.
	With regard to Claims 21 (and additionally Claims 6 and 8), Rupprecht discloses a data processing and coating path control system (see FIG. 5).  Per said system, surface geometry data and image data corresponding to a desired coating pattern are employed to generate print control instructions encompassing segmentation of the surface into “tiles,” print head distance and position on the coating surface, and drop volume, factoring temporal and spatial information (see ¶¶ [0030]-[0032], [0039], [0054]-[0056]).  A robot is disclosed for execution of said print data (see FIG. 1; ¶¶ [0017], [0026], [0061]).
	Rupprecht does not expressly address coating layer thickness.  The reference does not particularly limit the nature of the images provided by the process.  To the extent that thickness process control is not implicit in the teachings of Rupprecht, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented thickness control measures in the process of Rupprecht in order to obtain an image with desired features, e.g. either- or both-of flat and contoured images.
2.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rupprecht as applied to Claim 1, and further in view of US 2014/0242285 to Pettersson et al. (“Pettersson”).
	With regard to Claims 19-20, Rupprecht teaches producing coating patterns comprising graphic elements (see ¶ [0030]); however the reference does not expressly teach an additional coating/glazing as claimed.  Pettersson is similarly directed to methods and systems for application of graphics to surfaces via segmentation of images and provision thereof using a computer-controlled robotic painting device, and teaches application of paint, ink, and varnish thereby (see Abstract; FIGs. 1-4; ¶ [0093]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied varnish (glaze) in the method of Rupprecht, as taught by Pettersson, with a reasonable expectation of success in producing a durable graphic.
Response to Arguments
	Applicant’s arguments filed 04 August 2022 have been fully considered but are not found persuasive.  
	Applicant argues that Rupprecht does not teach the features of Claim 1 as amended (see Response at Pg. 9).  This argument is not found persuasive.  The designation of coating region boundaries is arbitrary and within the ambit of one of ordinary skill in the art practicing the method of Rupprecht consistent with the teachings thereof.
	Applicant argues that treatment of Claims 5-6, 8-9, 13-15, 18, and 21 under 35 U.S.C. 103 is conclusory and deficient in providing rationale in support of the rejections thereof (see Response at Pg. 10).  This argument is not found persuasive.  Discussion and rationale of the treatment of these claims in view of Rupprecht was previously set forth and has been repeated herein.  Applicant’s arguments do not particularly rebut said rationale.  Accordingly, the rejections are maintained.
	Applicant argues that a prima facie case of obviousness with regard to the treatment of Claims 19 and 20 under 35 U.S.C. 103 has not been established since Pettersson allegedly does not teach the claimed features (see Response at Pg. 11).  This argument is not found persuasive.  Regarding Claim 19, the claim is reasonably interpreted to contemplate application of glazing to an applied coating material.  This technique is met via the varnishing disclosure of Pettersson.  Regarding Claim 20, Pettersson discloses graphical images can be disposed on surfaces using a method that breaks up the image and applies it in sections, a technique akin to the tile-based approach of Rupprecht.  Further, graphical images are reasonably understood by one of ordinary skill in the art to entail provision of multiple colors, i.e. multiple coating agents.  Accordingly, the features of Claims 19-20 are envisioned by Pettersson and would have been obvious to incorporate in the method of Rupprecht given the similar approaches to coating material application employed by each reference.  Accordingly, the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715